DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 February 2020 was filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Interpretations
The limitation “a semiconductor module” in claims 1, 10 and 12, and “a vehicle” in claim 13 recited in the preamble of the claim does not limit the claim. When reading the preamble in the context of the entire claim, the recitation “a semiconductor module” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 

Given their broadest reasonable interpretation to the claim term as it can be best understood, claims 1 and 10 would read as an external electrical connector as well as an external mechanical connector and hence the boundaries of protected subject matter and the scope of the claim is limited as a structure having an external electrical connector.  For instance, a vehicle in claim 13, when read in light of para [0084] of the specification and Fig. 6, is nothing more than a semiconductor module which is nothing more than an external connector as recited in claim 1 in light of the specification.

As best understood, the claims have been examined as an external electrical connector. The examiner suggests amending the claim language with an external electrical connector and an external electrical connection terminal.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-8, 10 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 20190296309).
Yang reads on the claims as follows:
1. An external connector (external connection member 200, Figs. 2 to 5, para. [0048]) of a semiconductor module, comprising: 
an external connection terminal (terminal member T, Figs. 2, 4 and 5, see modified Fig. 5 an 6 below); and 

[AltContent: arrow][AltContent: textbox (connection terminal )][AltContent: textbox (bottom surface metal layer)][AltContent: arrow][AltContent: arrow][AltContent: textbox (second metal layer)][AltContent: textbox (first metal layer)][AltContent: arrow][AltContent: textbox (conductor)][AltContent: arrow][AltContent: textbox (bottom surface metal layer)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    673
    338
    media_image1.png
    Greyscale

		Modified Figs. 5 and 6. Yang.

a nut (nut member 120, see modified Fig. 5 above, para. [0043]) provided on a bottom surface side of the external connection terminal, wherein
the external connection terminal has 
a conductor (second metal layer M2, Figs. 5 and 6), 
a first metal layer (second plating layer EP2, see Fig. 6 above) provided on an upper surface of the conductor, 
a second metal layer (third plating layer EP3 may be further formed on the second plating layer EP2, Fig. 6) provided on the first metal layer, and 
a bottom surface metal layer (conductive bonding layer CA, Fig. 5 above) provided on a bottom surface of the conductor (first and second metal layers M1 and M2 may be placed overlapping each other at the external connection position PO and may be electrically connected to each other through the conductive bonding layer CA that forms a conductive bond between the first and second metal layers M1 and M2, para. [0058]).

10. A manufacturing method for an external connector (external connection member 200, Figs. 2 to 5, para. [0048]) of a semiconductor module, comprising: 
providing an external connection terminal (terminal member T, Figs. 2, 4 and 5); and 
providing a nut (nut member 120, Fig. 5, para. [0043]) on a bottom surface side of the external connection terminal, wherein 
providing the external connection terminal includes: 
providing a conductor (second metal layer M2, Figs. 5 and 6); 
providing a first metal layer (second plating layer EP2, see modified Fig. 6 above) on an upper surface of the conductor; 
providing a second metal layer (third plating layer EP3 may be further formed on the second plating layer EP2, see Fig. 6 above) on the first metal layer; and 
providing a bottom surface metal layer (conductive bonding layer CA, Fig. 5 above, para. [0058]) on a bottom surface of the conductor.

3. The external connector according to claim 1, wherein the first metal layer is formed of a same material as the bottom surface metal layer (second plating layer EP2 as the bottom layer, a nickel plating layer containing nickel, see modified Fig. 6 above and para. [0073]).

5. The external connector according to claim 1, wherein 
the conductor is formed of copper or copper alloy (second metal layer M2 and the external connection member 200 may both include copper or a copper alloy, para. [0055]), 
the first metal layer and the bottom surface metal layer are glossy nickel layers, and 
the second metal layer is a gold layer, a dull nickel layer, a copper tin alloy layer, or a silver layer (a nickel plating layer and a tin plating layer may be sequentially formed on the second metal layer M2 as the second plating layer EP2 and the third plating layer EP3, para. [0074]).

6. The external connector according to claim 1, wherein the second metal layer is provided so as to cover a part of the first metal layer (see Fig. 6).

7. The external connector according to claim 1, wherein an outer diameter of the nut is equal to or less than a maximum diameter of a screw that corresponds to the nut (the diameter d2 of the second hole TH2 may be less than the diameter d2, Fig. 5, para. [0066]).

8. The external connector according to claim 1, wherein the nut is integrated with a housing of the semiconductor module (nut member 120 may be embedded in the end block E, para. [0068]).

14. A method for connecting the external connector according to claim 1 to a bus bar, comprising: 
disposing the bus bar (see Fig. 5 above, first metal layer M1 may be directly connected to the bus bar B at the internal connection position PI and may be indirectly connected to the external connection member 200 through the second metal layer M2 at the external connection position PO, para. [0053]) on an upper surface side of the external connection terminal; 
inserting a thread portion of a screw through a hole of the bus bar and a screw hole of the external connection terminal (see Figs. 2 and 3, first metal layer M1 may extend from the internal connection position PI connected to the bus bar B to the external connection position PO connected to the external connection member 200, para. [0052]); and 
causing an end portion of the nut to cut into the bottom surface metal layer by tightening the screw (see Figs. 2, 3 and 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kadoguchi (US 20160322726).  
Regarding claims 2 and 11-13, Yang does not teach a first metal layer has a higher hardness than the second metal layer or an external connection terminal having a shape that convexly curves toward an upper surface side or a semiconductor module or a vehicle comprising the semiconductor module. However, Kodoguchi teaches a terminal connecting structure of a semiconductor device in which, 
2. The external connector according to claim 1, wherein the first metal layer has a higher hardness than the second metal layer (hardness of the metal material 311 of the female terminal 31 is made higher than the hardness of the metal material 161, para. [0047]).

11. The manufacturing method according to claim 10, wherein providing the external connection terminal includes forming an external connection terminal having a shape that convexly curves toward an upper surface side (see female terminals 31, Figs. 1B and 3).

12. A semiconductor module, comprising: the external connector according to claim 1 (a terminal connecting structure and a semiconductor device including the terminal connecting structure, para. [0002]).

13. A vehicle, comprising: the semiconductor module according to claim 12 (first semiconductor element is an IGBT that constitutes a part of an inverter circuit or a buck-boost converter circuit mounted on a vehicle, para. [0026]).
Therefore, in view of the teachings of Kodoguchi, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the external connector and the manufacturing method of Yang to replace the semiconductor module connector with a connector having a first metal layer of higher hardness than that of the second metal layer as taught by Kodoguchi so that it enables to reduce the wear amounts and to increase the durability  of the semiconductor module connecting terminals. 

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Lemke (US 20160351883) and further in view of Kadoguchi.
Regarding claim 4, Yang does not teach a conductor having a thickness that is 1.0 mm or more and 7.0 mm or less, the first metal layer has a thickness that is 0.1 µm or more and 10 µm or less, the second metal layer has a thickness that is 0.1 µm or more and 10 µm or less. However, Lemke teaches a device for connecting battery cells in which,  
wherein the conductor has a thickness that is 1.0 mm or more and 7.0 mm or less (cell connectors (14) have a thickness of 0.01 mm to 8 mm, para. [0016] and claim 2). Therefore, in view of the teachings of Lemke, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the external connector and the manufacturing method of Yang to replace a conductor M2 of Yang with a conductor 14 of Lemke having a thickness of 0.01 mm or more to 8 mm or less so that it enables a simple and rapid mounting of the connectors on a semiconductor module.
Modified Yang does not teach the first metal layer has a thickness that is 0.1 µm or more and 10 µm or less, the second metal layer has a thickness that is 0.1 µm or more and 10 µm or less. However, Kodoguchi further teaches, 
the first metal layer has a thickness that is 0.1 µm or more and 10 µm or less, the second metal layer has a thickness that is 0.1 µm or more and 10 µm or less (thickness of the metal film 162 may be, for example, about 2 μm to 15 μm, see para. [0039-0040]). Therefore, in view of the teachings of Kodoguchi, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the external connector and the manufacturing method of Yang to replace the semiconductor module connector with a first and a second metal layers having  a metal layer thickness of 0.1 µm or more and 10 µm or less and a bottom surface metal layer has a thickness that is equal to or greater than that of the first metal layer as taught by Kodoguchi so that it enables to increase durability of the semiconductor module connecting terminals. 

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Tamm (US 20070167087).
Regarding claim 9, Yang does not teach a flange-shaped nut. However, Tamm teaches an electrical connector in which, 
[AltContent: textbox (flange nut)][AltContent: arrow]
    PNG
    media_image2.png
    357
    501
    media_image2.png
    Greyscale

Fig. 2, Purdy.
wherein the nut is a flange-shaped nut having a flange on the external connection terminal side (a flange nut 48, Fig. 7, para. [0049]). 
Therefore, in view of the teachings of Tamm, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the external connector and the manufacturing method of Yang to replace the semiconductor module connector nut with a flange as taught by Tamm so that it enables to apply a desire torque to the nut while connecting a  semiconductor module with an external connector. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Oda (US 20150086867) teaches a battery terminal includes an overlay clad plate material including at least a first metal layer made of Al or Al alloy and a second metal layer made of Cu or Cu alloy, formed by bonding at least the first metal layer and the second metal layer to each other in the thickness direction.

Prior art of record Im (US 20170365583) teaches a semiconductor module including a first substrate having a first dielectric layer coupled between a first metal layer and a second metal layer; a second substrate having a second dielectric layer coupled between a third metal layer and a fourth metal layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729